Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Remarks, filed 01/06/2022, with respect to claims 1-20 have been fully considered and are persuasive.  The rejection of claims 1-8, 11-16 and 18 under 35 U.S.C. 103 as being unpatentable over Boufarguine in view of Ebisawa and Tezaur has been withdrawn; and the rejection of claims 19 and 20 under 35 U.S.C as being unpatentable over Zhao in view of Boufarguine, Ebisawa and Tezaur has been withdrawn. 
Allowable Subject Matter
In regards to claim 1, although the prior art of record, Boufarguine, discloses a computing device comprising: a logic machine; and a storage machine comprising instructions executable by the logic machine to receive image data obtained by an image sensor of a camera, the image data capturing a calibration pattern comprising a plurality of calibration features for each of a plurality of imaged calibration features in the image data, determine an object space location of the imaged calibration feature; determine a location of the imaged calibration feature in image space (see paragraphs 85, 35 and 51; Boufarguine performs calibration of a depth camera, which inherently includes obtaining an image comprising plurality of calibration features, and determining an object space location and determining a location of the imaged calibration feature in image space).  However, Bougaruine is silent as to determine a distance between the object space location of the imaged calibration feature and a corresponding ray of a camera model corresponding to the location of the imaged calibration feature in image space, the camera model defining a plurality of rays that each represents a relationship of an image space location on the image sensor to object space, and each ray comprising a first coordinate at a first distance from the image sensor and a second coordinate at a second distance from the image sensor; determine a value of a cost function based on the distances determined for the plurality of imaged calibration features; for each imaged calibration feature, fit the corresponding ray to the object space location of the imaged calibration feature by varying one or more of the first coordinate and the second coordinate for the corresponding ray to adjust the camera model until the cost function meets a target condition.
	Namely, Boufarguine does not disclose “a distance between the object space location of the imaged calibration feature and a corresponding ray of a camera model corresponding to the location of the imaged calibration feature in image space” as shown in Fig. 4A by the reference 412.  
	Accordingly, none of the reference of record alone or in combination discloses or suggests a computing device, comprising: 
a logic machine; and 
a storage machine comprising instructions executable by the logic machine to 
receive image data obtained by an image sensor of a camera, the image data capturing a calibration pattern comprising a plurality of calibration features 
for each of a plurality of imaged calibration features in the image data, 
determine an object space location of the imaged calibration feature; 
determine a location of the imaged calibration feature in image space; and 
determine a distance between the object space location of the imaged calibration feature and a corresponding ray of a camera model corresponding to the location of the imaged calibration feature in image space, the camera model defining a plurality of rays that each represents a relationship of an image space location on the image sensor to object space, and each ray comprising a first coordinate at a first distance from the image sensor and a second coordinate at a second distance from the image sensor; 
determine a value of a cost function based on the distances determined for the plurality of imaged calibration features; 
for each imaged calibration feature, fit the corresponding ray to the object space location of the imaged calibration feature by varying one or more of the first coordinate and the second coordinate for the corresponding ray to adjust the camera model until the cost function meets a target condition; and 
use the camera model in a machine vision application.
In regards to claim 19, although the prior art of record, Zhao, discloses a head-mounted display device (see Fig. 1), comprising:
a camera comprising an image sensor (see paragraph 27);
a logic machine (see paragraph 64); and
a storage machine comprising instructions executable by the logic machine to via the camera (see paragraph 62), obtain image data capturing a calibration pattern comprising a plurality of calibration features; for each of one or more imaged calibration features in the image data, determine an object space location of the imaged calibration feature; determine a location of the imaged calibration feature in image space (see paragraph 39).  However, Zhao is silent to  determine a distance between the object space location of the imaged calibration feature and a corresponding ray of a camera model corresponding to the location of the imaged calibration feature in image space, the camera model defining a plurality of rays that each represent a relationship of an image space location on the image sensor to object space, and each ray comprising a first coordinate at a first distance from the image sensor and a second coordinate at a second distance from the image sensor; determine a value of a cost function based on the distances determined for the plurality of imaged calibration features; for each imaged calibration feature, fit the corresponding ray to the object space location of the imaged calibration feature by varying one or more of the first coordinate and the second coordinate for the corresponding ray to adjust the camera model until the cost function meets a target condition.  
Namely, Zhao does not disclose “a distance between the object space location of the imaged calibration feature and a corresponding ray of a camera model corresponding to the location of the imaged calibration feature in image space” as shown in Fig. 4A by the reference 412.  
	Accordingly, none of the reference of record alone or in combination discloses or suggests a head-mounted display device, comprising: 
a camera comprising an image sensor; 
a logic machine; and 
a storage machine comprising instructions executable by the logic machine to 
via the camera, obtain image data capturing a calibration pattern comprising a plurality of calibration features; 
for each of a plurality of imaged calibration features in the image data, 
determine an object space location of the imaged calibration feature; 
determine a location of the imaged calibration feature in image space; 
determine a distance between the object space location of the imaged calibration feature and a corresponding ray of a camera model corresponding to the location of the imaged calibration feature in image space, the camera model defining a plurality of rays that each represent a relationship of an image space location on the image sensor to object space, and each ray comprising a first coordinate at a first distance from the image sensor and a second coordinate at a second distance from the image sensor; 
determine a value of a cost function based on the distances determined for the plurality of imaged calibration features; 
for each imaged calibration feature, fit the corresponding ray to the object space location of the imaged calibration feature by varying one or more of the first coordinate and the second coordinate for the corresponding ray to adjust the camera model until the cost function meets a target condition; 
use the camera model in a machine vision application; and 
recalibrate the camera model after one or more of damage to the head-mounted display device and replacement of a part of the head-mounted display device.
	Claims 2-17 and 20 depend from claim 1 or 19.  Accordingly, claims 1-20 are allowed. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIXI CHOW SIMPSON whose telephone number is (571)272-7571. The examiner can normally be reached Mon-Fri 7:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 517-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIXI C SIMPSON/Primary Examiner, Art Unit 2625